DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 18, 20-22 are allowed.
Claims 1, 7 and 13 contain allowable subject matter regarding projecting the claimed dual pattern using a single optical element, where the single optical element comprises the claimed light splitter and first and second beam benders that produce and relay the claimed light beams, wherein the single optical element causes simultaneous projection of the full field left and right pattern, wherein the patterns are generated without using a mask, detecting the patterns using the claimed directional filters, correspondingly, and dimensioning an object in the full projection field based on the full field left pattern ,the detected full field right pattern and the baseline offset.  It is noted that U.S. Patent Application Publication 20200240770 (Engel et al) and U.S. Patent NO. 7079666 (Coulombe et al) discloses a light splitter that splits wavelengths for projecting shifted patterns, but does not disclose the two claimed benders that relay the beams as claimed, and U.S. Patent Application Publication 20010024326 (Nakamura et al) discloses light splitters and beam benders, but does not disclose that the pattern is shifted between the beams used to generated full field left and right patterns for the use as claimed, and that they are from a single optical element and generated without a mask.    U.S. Patent Application Publication 20210183085 (Pau et al) discloses a very similar invention but uses a mask to generate patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/11/2022